Title: From John Adams to the President of Congress, No. 8, 19 September 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Duplicate
      Sir
      Amsterdam September 19th. 1780
     
     The day before yesterday, Mr. Dana arrived here from Paris with the dispatches which came by Mr. Searle.
     I am very sensible of the Honour that is done me by this Appointment and yesterday morning I set myself seriously about discharging the Duties of it; and this day I have been some Leagues into the Country upon the same Service. There are good Reasons for concealing the Names of the Gentlemen to whom I have applied for Advice and Assistance: but they are such as Congress I think would have approved if they had themselves been here.
     I was told very candidly, that I might possibly be much mistaken in my Information: that possibly I might think that Money was plentier here than it is: that America had more Friends than She has: and that the difficulty of negotiating a Loan here, was less than it is: that it was mysterious that Congress should empower any Gentleman to negotiate a Loan, without at the same time empowering the same or some other to negotiate a political Treaty of Alliance and Commerce consistent with the Treaties already made with other Powers; that a minister Plenipotentiary here would be advised to apply directly to the Prince and the States General; that he would not be affronted or ill treated by either: and whether recieved publickly or not, would be courted by many respectable Individuals, and would greatly facilitate a Loan.
     I was however encouraged to hope, that I might have some small Success, and was advised to a particular Course, in order to obtain it, that cannot as yet be communicated.
     I must however apprize Congress, that there are many delicate Questions, which it becomes my duty to determine in a short time, and perhaps none of more difficulty than what House shall be applied to or employed. I have no Affections or Aversions to influence me in the Choice. And shall not depend upon my own Judgment alone without the Advice of such persons, as Congress will one day know to be respectable. But Offence will probably be taken, let the Choice fall upon whom it may by several other Houses, that have pretensions and undoubted Merit. As this may occasion Censure and Complaints, I only ask of Congress, not to judge of those Complaints, without hearing my Reasons, and this Request I presume I need not make.
     I have only to add, that the Moment Mr. Laurens shall arrive, or any other Gentleman vested with the same Commission, I will render him every Service in my Power, and communicate to him every Information I may possess. But I ought not to conclude without giving my opinion that it is absolutely necessary that Mr. Laurens, or whoever comes in his place, should have a Commission of Minister Plenipotentiary. If that Gentleman was now here with such a Commission, it would have more Influence, than perhaps any Body in America can imagine, upon the Conduct of this Republick, upon the Congress at Petersbourg and upon the Success of Mr. Jay at Madrid.
     I have the Honour to be, with the greatest Respect, Sir, your most obedient and most humble Servant
     
     
     
      
   
   
       Dupl in John Thaxter’s hand (PCC, No. 84, II, f. 261–263); endorsed: “No. 108 John Adams Sept. 19. 1780 Recd. Jany. 29. 1781 read Decr. 26 Rect. of Dispatches sent by Mr Searle Measures taken in consequence.” The copy received by Congress on 26 Dec. 1779 has not been found (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 18:1194). LbC (Adams Papers).
      


     
     
      
   
   When JA published this letter in the Boston Patriot in 1809, he followed it with an account of his early efforts to raise a loan. There he identified his principal advisor as Hendrik Bicker. JA had dined with Bicker on 30 Aug., and described him as “a patriot without alloy of French or English influence,” who “was to me a sincere friend and faithful counsellor, from first to last” (JA, Corr. in the Boston PatriotCorrespondence of the Late President Adams. Originally Published in the Boston Patriot. In a Series of Letters, Boston, 1809–1810; 10 pts., p. 171; JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:448). Bicker was a member of the Amsterdam mercantile firm of Andries Pels & Sons and a friend of Engelbert van Berckel, Grand Pensionary of Amsterdam. He had already shown his support for the American cause by pledging 30,000 florins to a loan that the American Commissioners had unsuccessfully sought to raise in 1778 and 1779 (Pieter J. Van Winter, American Finance and Dutch Investment
       1780–1805, transl. James C. Riley, 2 vols., N.Y., 1977, 1:32; see vols. 6–8).


     
     
      
   
   At about this time, to facilitate his efforts, JA compiled a list of nine questions to ask those from whom he sought advice (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:449). The content of the observations and advice that JA relates in this paragraph would seem to indicate that he made use of that list in his consultations.


     
     
      
   
   In the Letterbook is the following canceled passage:


      
   
   
       
        
         
          “The first Question is which houses are too much connected with the English Ministry, these cannot be chosen. But I am assured that I must ask other Questions vizt. what Houses have other Fren  Connections that would be equally likely to hinder or defeat the Loan. I have the Hon.”
         
        
       
      


      
   
   JA omitted the canceled material from the letter as published in the Boston Patriot, but gave its substance in his comments that followed and identified Hendrik Bicker as the question’s source. JA stated that, after cautioning him against financial houses tied to England, Bicker warned him that he should also consider the attachments of other houses “that would be equally likely to hinder or defeat the loan?” Bicker meant “houses too much connected with the French ministry, and other houses whose solidity and credit were not sufficiently established; and he cautioned me in confidence particularly with regard to Mr. John De Neuville” (p. 171). It may have been the warning about Neufville’s firm that made JA apprehensive about criticism of his choice of a house, for Jean de Neufville had long been associated with the American cause and was thus a logical candidate for the commission to raise a loan. Bicker recommended the house of Jan and Dirk van Vollenhoven, an institution “of unquestionable solidity, wholly Dutch, biassed neither by France nor England” (same; see also JA’s letter of 25 Sept. to the president of Congress, No. 10, below).


     
    